[Cite as Sheehan v. Sheehan, 2020-Ohio-5300.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             DEFIANCE COUNTY




TREVOR E. SHEEHAN,

        PLAINTIFF-APPELLANT,                            CASE NO. 4-19-25

        v.

SHANNA R. SHEEHAN,                                      OPINION

        DEFENDANT-APPELLEE.




                Appeal from Defiance County Common Pleas Court
                           Domestic Relations Division
                          Trial Court No. 14 DR 42807

                                    Judgment Affirmed

                         Date of Decision: November 16, 2020




APPEARANCES:

        Ian A. Weber for Appellant

        Clayton J. Crates for Appellee
Case No. 4-19-25


PRESTON, J.

       {¶1} Plaintiff-appellant, Trevor E. Sheehan (“Trevor”), appeals the

December 18, 2019 judgment of the Defiance County Court of Common Pleas,

Domestic Relations Division. For the reasons that follow, we affirm.

       {¶2} This matter originated on May 6, 2014, when Trevor filed a complaint

in the trial court requesting a divorce from Shanna R. Sheehan (“Shanna”). (Doc.

No. 1). On May 29, 2014, Shanna filed her answer and counterclaim for divorce.

(Doc. No. 12). The parties have one minor child born as issue of the marriage

(DOB: 2014). (Doc. Nos. 1, 12).

       {¶3} The parties agreed to bifurcate the divorce proceeding and to proceed

to final hearing on the division of property and spousal support issues. (Doc. No.

39). On December 15, 2015, a final divorce hearing was held in front of the trial

court judge on the issues of property division and spousal support. (Id.). The parties

agreed that a hearing would be held at a later date regarding issues relating to the

allocation of parental rights and responsibilities. (Id.). On February 16, 2016, the

trial court issued its judgment entry finding that Trevor was entitled to a divorce on

the grounds of incompatibility. (Id.). Further, the judgment entry detailed the trial

court’s findings relating to issues of property division and spousal support. (Id.).

       {¶4} On October 12, 2018, the remaining issues related to the allocation of

parental rights and responsibilities came for a final hearing before the magistrate.


                                         -2-
Case No. 4-19-25


(Doc. No. 76). At the beginning of the hearing, the parties informed the magistrate

that they had resolved some of the issues by agreement and read that agreement into

the record. (Id.). (See Doc. No. 77). The parties submitted the remaining issues to

be determined by the magistrate: (1) child support amount, (2) the commencement

date of child support, (3) allocation of the tax credit relating to the minor child, and

(4) the allocation of the minor child’s uncovered medical expenses. (Doc. Nos. 76,

77). Rather than presenting evidence and arguments at the final hearing, the parties

agreed to submit to the magistrate written proposals and arguments to resolve the

outstanding issues. (Id.). On May 7, 2019, the magistrate filed her decision

documenting the parties’ agreement, which the trial court adopted the same day.1

(Doc. Nos. 76, 77).

         {¶5} On October 31, 2018, Shanna filed her written proposal and arguments

relating to the remaining issues. (Doc. No. 71). On November 2, 2018, Trevor filed

his written proposals and arguments relating to the remaining issues. (Doc. No. 72).

         {¶6} On June 25, 2019, the magistrate issued her decision on the unresolved

issues. (Doc. No. 83). Relevant to this appeal, the magistrate recommended that

Trevor’s child support obligation commence on June 1, 2019. (Id.). The magistrate




1
  On May 20, 2019, Trevor filed an objection to the magistrate’s decision wherein he alleged that the
magistrate’s decision did not accurately and completely reflect the parties’ agreement as it relates to parenting
time. (Doc. No. 81). On May 22, 2019, the trial court issued a nunc pro tunc judgment entry to include the
additional terms which had been read into the record at the October 12, 2018 final hearing. (Doc. No. 82).
Because the correction does not relate to the issues presented on appeal, we will not further discuss the issue.

                                                      -3-
Case No. 4-19-25


also recommended that the parties split the minor child tax-dependency exemption

with Shanna receiving the exemption on odd-numbered years and Trevor receiving

the exemption on even-numbered years. (Id.). On July 9, 2019, Shanna filed her

objections to the magistrate’s decision. (Doc. No. 84). In her first objection, Shanna

argued that the magistrate erred in designating June 1, 2019 as the commencement

date for Trevor’s child support obligation. (Id.). Shanna argued that from Trevor’s

incarceration on June 27, 2016 and throughout the pendency of the case, she was

primarily responsible for providing care for the parties’ minor child, yet she did not

receive child support from Trevor. (Id.). Shanna contended that a child-support

obligation commencement date of June 1, 2019 allowed Trevor to avoid any child

support obligation for three years, despite Shanna primarily being responsible for

the care of the parties’ child during that time. (Id.). In her second objection, Shanna

argued that the magistrate erred by permitting Trevor to claim the parties’ minor

child as a dependent for income tax purposes in even-numbered years. (Id.). Shanna

argued that because she has the minor child in her care more than 50 percent of the

time and the parties do not otherwise have an agreement relating to claiming the

minor child for income tax purposes, federal law dictates that she should be

permitted to claim the minor child for income tax purposes each year. (Id.). In her

third objection, Shanna argued that the magistrate erred in her determination of

Trevor’s income for child support purposes. (Id.).


                                         -4-
Case No. 4-19-25


        {¶7} On July 26, 2019, Shanna’s attorney filed an affidavit under Civ.R.

53(D)(3)(b)(iii) stating that testimony related to the contested issues was not

presented at a hearing. (Doc. No. 85). Rather, the affidavit states that “all of the

evidence and facts” that the magistrate relied upon to make her decision filed on

June 25, 2019 was submitted through the briefs, along with their attached exhibits,

that Shanna filed on October 31, 2018, and Trevor filed on November 2, 2018. (Id.).

(See Doc. Nos. 71, 72).

        {¶8} On October 29, 2019, the trial court held a hearing on Shanna’s

objections to the magistrate’s decision. (Doc. No. 90). In its judgment entry filed

on December 18, 2019, the trial court sustained Shanna’s objections to the

magistrate’s decision relating to the effective date of Trevor’s child support

obligation and the allocation of the child tax exemption.2 (Doc. No. 90). With

respect to the commencement date of Trevor’s child support obligation, the trial

court determined the appropriate effective date of Trevor’s child support obligation

to be December 1, 2017. (Id.). With respect to Shanna’s objection regarding the

allocation of the child tax exemption, the trial court determined that Shanna shall be

entitled to claim the minor child as a dependent for income tax purposes each year

because the minor child is in her care more than 50 percent of the time. (Id.).




2
 The trial court noted that Shanna withdrew her objection relating to the determination of Trevor’s income.
(Doc. No. 90).

                                                   -5-
Case No. 4-19-25


       {¶9} On December 26, 2019, Trevor filed his notice of appeal. (Doc. No.

92). He raises one assignment of error for our review.

                               Assignment of Error

       The trial court abused its discretion by overruling the
       magistrate’s decision making the child support order effective on
       June 1, 2019.

       {¶10} In his assignment of error, Trevor argues that the trial court abused its

discretion by sustaining Shanna’s objection to the magistrate’s decision and making

his child support obligation effective December 1, 2017, rather than June 1, 2019.

       {¶11} “An appellate court reviews the trial court’s decision to adopt, reject

or modify the Magistrate’s decision under an abuse of discretion standard.” Tewalt

v. Peacock, 3d Dist. Shelby No. 17-10-18, 2011-Ohio-1726, ¶ 31, citing Figel v.

Figel, 3d Dist. Mercer No. 10-08-14, 2009-Ohio-1659, ¶ 9, citing Marchel v.

Marchel, 160 Ohio App.3d 240, 2005-Ohio-1499, ¶ 7 (8th Dist.). The trial court

may adopt, reject, or modify the magistrate’s decision. Civ.R. 53(D)(4)(b). When

ruling on objections to the magistrate’s decision, the trial court is “not required to

follow or accept the findings or recommendations of its magistrate.” (Citations

omitted.) Stumpff v. Harris, 2d Dist. Montgomery No. 21407, 2006-Ohio-4796, ¶

16. Instead, the trial court “shall undertake an independent review as to the objected

matters to ascertain that the magistrate has properly determined the factual issues

and appropriately applied the law.”        Civ.R. 53(D)(4)(d); Stumpff at ¶ 16.


                                         -6-
Case No. 4-19-25


Accordingly, the trial court reviews the magistrate’s decision under a de novo

standard of review. Stumpff at ¶ 16.

       {¶12} Trevor contends that “[t]he sole issue of this appeal is that the trial

court did not find that the Magistrate abused her discretion in her recommendations,

and therefore, her decision should not be overruled by the trial court.” (Appellant’s

Brief at 4). Trevor suggests that objections can be sustained only where the

magistrate is found to have abused its discretion and that in the absence of an abuse

of discretion, modification is inappropriate. However, “a trial court commits

reversible error if it applies an ‘abuse of discretion’ standard to review the decision

of its magistrate.” In re Miller, 5th Dist. Licking No. 2006-CA-0059, 2007-Ohio-

1435, ¶ 20. “Inherent in the abuse of discretion standard are presumptions of

validity and correctness, which acknowledge the independence of the inferior courts

by deferring to the particular discretion they exercise in rendering their decisions.”

Wingard v. Wingard, 2d Dist. Greene No. 2005-CA-09, 2005-Ohio-7066, ¶ 18.

“Because its magistrate does not enjoy that independence, such presumptions are

inappropriate to the trial court’s review of a magistrate’s decisions.” Id. “Therefore,

a trial court errs when it applies the abuse of discretion standard of review in ruling

on * * * objections to the decision of the appointed magistrates * * *.” Id., citing

Quick v. Kwiatkowski, 2d Dist. Montgomery No. 18620, 2001 WL 871406, *3 (Aug.

3, 2001). Accordingly, Trevor’s argument that the trial court erred by failing to find


                                         -7-
Case No. 4-19-25


that the magistrate abused her discretion in making her recommendations is not

well-taken.

       {¶13} To the extent that Trevor is arguing that the trial court is obligated to

overrule all of Shanna’s objections on the basis that the trial court did not have an

adequate record before it, his argument is also without merit. Civ.R. 53(D)(3)(b)(iii)

provides, in relevant part, that “[a]n objection to a factual finding, whether or not

specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall be

supported by a transcript of all the evidence submitted to the magistrate relevant to

that finding or an affidavit of that evidence if a transcript is not available.” Trevor

argues that because a transcript of the final hearing on the contested issues was not

filed with the trial court, the trial court did not have a sufficient basis upon which to

overrule or modify the magistrate’s decision. However, here, the parties chose not

to present testimony and evidence to the magistrate at a hearing and instead elected

to file written arguments with attached documentary evidence.             Furthermore,

although Shanna did not file a transcript with the trial court because the parties did

not present evidence to the magistrate during a live hearing, Shanna complied with

Civ.R. 53(D)(3)(b)(iii) by filing an affidavit of the evidence.             See Civ.R.

53(D)(3)(b)(iii). Accordingly, all of the evidence presented to the magistrate with

respect to the contested issues was included in the record and was available for the

trial court to review when considering Shanna’s objections to the magistrate’s


                                          -8-
Case No. 4-19-25


decision. See Leonard v. Yenser, 3d Dist. Mercer No. 10-2003-01, 2003-Ohio-4251,

¶ 10. Thus, the trial court had an adequate record upon which it could adopt, reject,

or modify the magistrate’s decision.

       {¶14} Further, although Trevor’s assignment of error states that the trial

court abused its discretion by overruling the magistrate’s decision regarding the

effective date of the child support order in response to Shanna’s objections, Trevor

fails to develop an argument in support of his assignment of error, provide reasons

in support of his contention, or cite to the authorities, statutes, and parts of the record

upon which he relies. App.R. 16(A)(7) provides that the appellant shall include in

its brief “[a]n argument containing the contentions of the appellant with respect to

each assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.” Here, Trevor fails to direct this Court to specific portions

of the record as required by App.R. 16(A)(7) or develop an argument of how the

trial court abused its discretion by modifying the effective date of his child support

obligation. See State v. Franks, 9th Dist. Summit No. 28533, 2017-Ohio-7045, ¶

15. “Where an appellant fails to develop an argument in support of his assignment

of error, this Court will not create one for him.” Id. at ¶ 16, citing State v. Harmon,

9th Dist. Summit No. 26426, 2013-Ohio-2319, ¶ 6, citing App.R. 16(A)(7) and

Cardone v. Cardone, 9th Dist. Summit No. 18349, 1998 WL 224934, *8 (May 6,


                                           -9-
Case No. 4-19-25


1998). “‘If an argument exists that can support [an] assignment of error, it is not

this [C]ourt’s duty to root it out.’” Id., quoting Cardone at *8. Thus, we will not

address the merits of the trial court’s determination of the commencement date of

Trevor’s child support obligation. Accordingly, we overrule Trevor’s assignment

of error.

       {¶15} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -10-